Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 1:19-cv-24539-FAM

  HAPPY TAX FRANCHISING, LLC and
  MARIO COSTANZ,

        Plaintiffs,

  v.

  JAMEY HILL, THE J.L. HILL GROUP, LLC, et
  al.,

        Defendants.

   DEFENDANTS’ MOTION TO COMPEL INITIAL DISCLOSURES AND DISCOVERY
               AND INCORPORATED MEMORANDUM OF LAW

         Defendants Jamey Hill, The JL Hill Group, LLC, Tricia Drago and Banyan Accounting,

  LLC, by counsel and pursuant to Rules 26 and 37, Federal Rules of Civil Procedure, move the

  Court to compel the plaintiffs to make Initial Disclosures to the defendants, to answer

  interrogatories, to respond to requests for production, and to produce responsive documents. In

  support, the defendants state as follows:

         1.      Defendant Jamey Hill delivered requests for production of documents and

  information and interrogatories to the plaintiffs on June 25, 2020.         Copies of Mr. Hill’s

  respective discovery requests to the plaintiffs are attached as Exhibits A through D.

         2.      The parties conducted a Rule 26(f), Federal Rules of Civil Procedure, conference

  on July 13, 2020.

         3.      The plaintiffs failed entirely to make Rule 26(a)(1) required Initial Disclosures to

  the defendants, and failed entirely to respond to defendant Jamey Hill’s discovery requests.

         4.      The Court’s January 8, 2021 Order of Continuance and Order Revising Pretrial

  Deadlines [DE 83] set trial in the two-week period beginning June 21, 2021, and a June 15, 2021

                                                   1
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 2 of 24




  Calendar Call.

         6.        In its Order [DE 83], the Court directed the plaintiffs to upload their witness list

  and exhibit list no later than Wednesday, June 2, 2021.            The Court similarly directed the

  defendants to upload their witness list and exhibit list no later than Friday, June 4, 2021, but

  instructed the defendants to “include only those additional…witnesses not included on the

  Plaintiff’s[sic] Witness List” and to “include only those additional exhibits that Defendants wish

  to introduce at trial which are not on Plaintiff’s[sic] Exhibit List”.

         7.        The defendants require the plaintiffs’ mandatory Rule 26(a)(1) Initial Disclosures,

  their sworn and complete answers to defendant Jamey Hill’s interrogatories, their complete

  written responses to defendant Jamey Hill’s requests for production and their immediate

  production of responsive documents to prepare for trial. Further, the defendants cannot comply

  with the Court’s January 8, 2021 Order without the plaintiffs’ complete disclosures, sworn

  answers and full production of documents and information.

         8.        The defendants certify pursuant to Rule 37, Federal Rules of Civil Procedure, that

  they, through counsel, have in good faith conferred with counsel for the plaintiffs in an effort to

  secure disclosure, discovery responses and production of responsive documents and information

  without court action.

         Accordingly, the defendants respectfully request that the Court enter an Order as follows:

         A.        Compelling the plaintiffs to immediately make full and complete Rule 26(a)(1)

  required Initial Disclosures to the defendants, including producing all documents and

  information described in Rule 26(a)(1)(A)(ii) and (iii);

         B.        Compelling the plaintiffs to immediately serve complete, sworn responses to the

  defendant’s interrogatories; written responses to the defendant’s requests for production of

  documents; immediately produce all responsive documents and information to the defendants;
                                                     2
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 3 of 24




         C.        Preclude the plaintiffs from using any witness, document or information not fully

  and completely disclosed, not included in complete, sworn interrogatory answers, not identified

  in the plaintiffs’ written responses to inspection requests or not actually produced to the

  defendants, for any purpose at trial;

         D.        Enlarging the time by which the defendants must comply with the Court’s January

  8, 2021 Order to June 15, 2021 at 5:00 p.m.;

         E.        Awarding the plaintiffs, their attorney or both of them to pay to the defendants the

  reasonable expenses incurred in making this motion, including attorney's fees; and

         F.        Entering such other and further relief as the Court deems appropriate under the

  circumstances.

                                     MEMORANDUM OF LAW

         Rule 26(a)(1), Federal Rules of Civil Procedure, provides in pertinent part as follows:

         [A] party must, without awaiting a discovery request, provide to the other parties:

         (i)     the name and, if known, the address and telephone number of each
         individual likely to have discoverable information—along with the subjects of
         that information—that the disclosing party may use to support its claims or
         defenses, unless the use would be solely for impeachment;

         (ii)    a copy—or a description by category and location—of all documents,
         electronically stored information, and tangible things that the disclosing party has
         in its possession, custody, or control and may use to support its claims or
         defenses, unless the use would be solely for impeachment; [and]

         (iii) a computation of each category of damages claimed by the disclosing
         party—who must also make available for inspection and copying as under Rule
         34 the documents or other evidentiary material, unless privileged or protected
         from disclosure, on which each computation is based, including materials bearing
         on the nature and extent of injuries suffered[.]

  The parties conducted a Rule 26(f) conference on July 13, 2020. The plaintiffs’ required Initial

  Disclosures to the defendants were due no later than July 27, 2020. See Fed. R. Civ. P.

  26(a)(1)(C) (“A party must make the initial disclosures at or within 14 days after the
                                                    3
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 4 of 24




  parties’ Rule 26(f) conference…). The plaintiffs, however, made no Initial Disclosures to the

  defendants (before, on or after July 27, 2020).

          Rule 37(a)(3)(A) provides: “If a party fails to make a disclosure required by Rule 26(a),

  any other party may move to compel disclosure and for appropriate sanctions.” Appropriate

  sanctions include that “the court must, after giving an opportunity to be heard, require the party

  or deponent whose conduct necessitated the motion, the party or attorney advising that conduct,

  or both to pay the movant’s reasonable expenses incurred in making the motion, including

  attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A). Closely related, Rule 37(c)(1) reads: “If a party

  fails to provide information or identify a witness as required by Rule 26(a) or (e), the party is not

  allowed to use that information or witness to supply evidence on a motion, at a hearing, or at a

  trial, unless the failure was substantially justified or is harmless.”

          The plaintiffs failed entirely to make required Rule 26(a) Initial Disclosures to the

  defendants. The Court, then, should compel the plaintiffs to do so immediately, preclude the

  plaintiffs from using any witness or information not disclosed at trial and order the plaintiffs to

  pay the defendants’ reasonable expenses incurred in moving to compel, including their attorneys’

  fees.

          Mr. Hill’s interrogatories and inspection requests, delivered to the plaintiffs on June 25,

  2020, were effectively served on July 13, 2020. See Fed. R. Civ. P. 26(d)(2)(B). The plaintiffs’

  complete, sworn answers to Mr. Hill’s interrogatories and their written responses to Mr. Hill’s

  inspection requests were due on August 12, 2020. The plaintiffs, however, served no answers to

  interrogatories nor written responses to Mr. Hill’s inspection requests – on or after August 12,

  2020. Further, the plaintiffs have never produced any document or other item of information to

  Mr. Hill in response to his requests for inspection.

          Rule 37(a)(2)(B) reads: “If…a party fails to answer an interrogatory submitted
                                                     4
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 5 of 24




  under Rule 33, or if a party, in response to a request for inspection submitted under Rule 34, fails

  to respond that inspection will be permitted as requested or fails to permit inspection as

  requested, the discovering party may move for an order compelling an answer…or… inspection

  in accordance with the request.” (Alterations supplied). Further, Rule 37(d) provides:

          If a party…fails…(2) to serve answers or objections to interrogatories submitted
          under Rule 33, after proper service of the interrogatories, or (3) to serve a written
          response to a request for inspection submitted under Rule 34, after proper service
          of the request, the court in which the action is pending on motion may make such
          orders in regard to the failure as are just, and among others it may take any action
          authorized under paragraphs (A), (B), and (C) of subdivision (b)(2) of this
          rule…In lieu of any order or in addition thereto, the court shall require the party
          failing to act or the attorney advising that party or both to pay the reasonable
          expenses, including attorney's fees, caused by the failure, unless the court finds
          that the failure was substantially justified or that other circumstances make an
          award of expenses unjust.

  (Alterations provided).

          The plaintiffs failed to answer Mr. Hill’s interrogatories. As such, the Court should

  compel the plaintiffs to immediately serve complete answers to Mr. Hill’s interrogatories and

  preclude the plaintiffs from using any information not provided in those answers at trial for any

  purpose. Further, as the plaintiffs similarly failed to serve written responses to Mr. Hill’s

  requests for inspection and failed to produce any documents or information responsive to Mr.

  Hill’s requests, the Court should compel the plaintiffs to immediately serve written responses to

  Mr. Hill’s requests and preclude the plaintiffs from using any document or information not

  immediately produced to the defendants for any purpose at trial. And, as the plaintiffs’ failures

  to comply with their discovery obligations has caused Mr. Hill to needlessly expend resources to

  force them to comply, the Court should award Mr. Hill’s expenses, including attorneys’ fees, as

  against the plaintiffs.

                             S.D. Fla. Local Rule 7.1(a)(3) Certification

          Before filing this motion, I, as counsel for the defendants, conferred with counsel for the
                                                   5
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 6 of 24




  plaintiffs, Jeffrey A. Berman, Esq., in a good faith effort to resolve the issues raised in the

  motion but has been unable to do so.

                                                         /s/ Lonnie L. Simpson
                                                         Lonnie L. Simpson, Esq., FBN 821871
                                                         lsimpson@shutts.com
                                                         SHUTTS & BOWEN LLP
                                                         4301 W. Boy Scout Blvd., Suite 300
                                                         Tampa, Florida 33607
                                                         Telephone: (813) 229-8900
                                                         Counsel for Defendants


                                 CERTIFICATE OF SERVICE

         I certify that on May 7, 2021, I electronically filed Defendants’ Motion to Compel Initial

  Disclosures and Discovery and Incorporated Memorandum of Law with the Clerk of the Court

  via CM/ECF which will send an electronic notice to counsel for the plaintiffs, Jeffrey M.

  Berman,    Esq.,   1722     Sheridan    Street       No.    225,   Hollywood,      Florida   33020,

  jeff@jmbermanlaw.com.

                                                             /s/ Lonnie L. Simpson
                                                             ATTORNEY




                                                   6
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 7 of 24




                     EXHIBIT A
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 8 of 24




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 1:19-cv-24539-FAM

  HAPPY TAX FRANCHISING, LLC et al.,

        Plaintiffs,

  v.

  JAMEY HILL et al.,

        Defendants.

            NOTICE OF SERVICE OF DEFENDANT JAMEY HILL’S FIRST
         INTERROGATORIES TO PLAINTIFF HAPPY TAX FRANCHISING, LLC

         Defendant Jamey Hill, by counsel and pursuant to Rules 26 and 33, Federal Rules of

  Civil Procedure, served his first interrogatories to the plaintiff Happy Tax Franchising, LLC on

  June 25, 2020, to be answered fully, completely and under oath on or before July 25, 2020.

                                  CERTIFICATE OF SERVICE

         I certify that on June 25, 2020, a copy of the foregoing Notice of Service of Defendant
  Jamey Hill’s First Interrogatories to Plaintiff Happy Tax Franchising, LLC was served via e-mail
  to:
  Jeffrey M. Berman, Esq.                          Ellen M. McDowell, Esq.
  jeff@jmbermanlaw.com                             emcdowell@mcdowelllegal.com
  1722 Sheridan Street, No. 225                    McDOWELL LAW, PC
  Hollywood, FL 33020                              46 West Main Street
  Counsel for Plaintiffs                           Maple Shade, NJ 08052
                                                   Lead Counsel for Defendant Melissa Salyer
  Adam G. Wasch, Esq.
  awasch@waschraines.com
  WASCH RAINES LLP
  2500 N. Military Trail, Suite 303
  Boca Raton, FL 33431
  Counsel for Defendants Johnnie Jemel Mainer-
  Smith and Bottom Line Tax Services, LLC

                                                         /s/ Lonnie L. Simpson
                                                              ATTORNEY
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 9 of 24




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 1:19-cv-24539-FAM

  HAPPY TAX FRANCHISING, LLC et al.,

        Plaintiffs,

  v.

  JAMEY HILL et al.,

        Defendants.

               DEFENDANT JAMEY HILL’S FIRST INTERROGATORIES TO
                    PLAINTIFF HAPPY TAX FRANCHISING, LLC

         Defendant Jamey Hill, by counsel and pursuant to Rules 26 and 33, Federal Rules of

  Civil Procedure, propounds the following interrogatories on the plaintiff Happy Tax Franchising,

  LLC to be answered fully and under oath on or before July 25, 2020.

                                      INTERROGATORIES

  Interrogatory No. 1:          State the name, address and telephone number of each individual
  likely to have discoverable information, together with the subjects of such information, that the
  plaintiff Happy Tax Franchising, LLC may use to support its claims.

  ANSWER:




                                                 1
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 10 of 24




   Interrogatory No. 2:         Provide a computation of each category of damages claimed by the
   plaintiff Happy Tax Franchising, LLC, and identify all documents and other evidentiary material
   on which each computation is based, including all materials bearing on the nature and extent of
   injuries Happy Tax Franchising, LLC allegedly suffered.

   ANSWER:




                                                 2
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 11 of 24




   Interrogatory No. 3: State the name, address, telephone number and ownership interest of every
   member of Happy Tax Franchising, LLC from its inception through July 25, 2020.

   ANSWER:




                                                 3
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 12 of 24




   Interrogatory No. 4:         State the name, address, telephone number and date(s) of service
   for every member of Happy Tax Franchising, LLC’s board of directors from Happy Tax
   Franchising, LLC’s inception through July 25, 2020.

   ANSWER:




                                                4
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 13 of 24




                                           VERIFICATION

          I, _______________________________, certify under penalty of perjury that to the best

   of his or her knowledge, information and belief formed after a reasonable inquiry, that the

   foregoing answers to interrogatories are true, complete and accurate in all respects.

                                                          HAPPY TAX FRANCHISING, LLC

                                                          By: _______________________________

                                                          Its: ________________________________

   STATE OF _____________

   COUNTY OF ____________

          The foregoing answers to interrogatories were acknowledged before me on July _____,

   2020, by ________________________, as _______________________ of Happy Tax

   Franchising, LLC, who is personally known to me or who has produced _______________ as

   identification, and who took an oath.

                                                        ____________________________________
                                                        NOTARY PUBLIC

                                                        Printed Name: ________________________

                                                        My commission expires:




                                                    5
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 14 of 24




                      EXHIBIT B
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 15 of 24




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO. 1:19-cv-24539-FAM

   HAPPY TAX FRANCHISING, LLC et al.,

          Plaintiffs,

   v.

   JAMEY HILL et al.,

          Defendants.

                     DEFENDANT JAMEY HILL’S FIRST REQUEST FOR
                   PRODUCTION OF DOCUMENTS AND INFORMATION TO
                       PLAINTIFF HAPPY TAX FRANCHISING, LLC

           Defendant Jamey Hill, by counsel and pursuant to Rules 26 and 34, Federal Rules of

   Civil Procedure, requests that the plaintiff Happy Tax Franchising, LLC produce documents and

   information responsive to the requests stated below on July 25, 2020 at the offices of Shutts &

   Bowen, LLP, 4301 West Boy Scout Boulevard, Suite 300, Tampa, FL 33607.

           Electronically stored information (“ESI”) is to be produced in native file format with

   metadata and imbedded data intact through a medium on which filenames comply with the

   Microsoft file-naming protocol, including the length of the file name and exclusion of the

   following characters: \ / : * ? “ < > | [ ] & $ , .

                                                  REQUESTS

           1.      A copy of all documents, ESI and tangible things that Happy Tax Franchising,

   LLC has in its possession, custody or control that it may use to support its claims.

           2.      A copy of all documents, ESI or other evidentiary material on which Happy Tax

   Franchising, LLC bases any computation of damages, including materials bearing on the nature

   and the extent of injuries that Happy Tax Franchising, LLC allegedly suffered.



                                                         1
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 16 of 24




          3.     A complete copy of the operating agreement for Happy Tax Franchising, LLC, as

   amended, from its inception through July 25, 2020.

          4.     All communications made by any person for or on behalf of Happy Tax

   Franchising, LLC and Jamey Hill from January 1, 2015 through December 31, 2019.

          5.     All communications made by any person for or on behalf of Happy Tax

   Franchising, LLC and any person or entity that mentions or otherwise refers to Jamey Hill from

   January 1, 2015 through December 31, 2019.

                                                        /s/ Lonnie L. Simpson
                                                        Lonnie L. Simpson, Esq., FBN 821871
                                                        lsimpson@shutts.com
                                                        SHUTTS & BOWEN LLP
                                                        4301 W. Boy Scout Blvd., Suite 300
                                                        Tampa, Florida 33607
                                                        Telephone: (813) 229-8900
                                                        Counsel for Defendant Jamey Hill

                                   CERTIFICATE OF SERVICE

          I certify that on June 25, 2020, a copy of the foregoing Defendant Jamey Hill’s First
   Request for Production of Documents and Information to Plaintiff Happy Tax Franchising, LLC
   was served via e-mail on:
   Jeffrey M. Berman, Esq.                            Ellen M. McDowell, Esq.
   jeff@jmbermanlaw.com                               emcdowell@mcdowelllegal.com
   1722 Sheridan Street, No. 225                      McDOWELL LAW, PC
   Hollywood, FL 33020                                46 West Main Street
   Counsel for Plaintiffs                             Maple Shade, NJ 08052
                                                      Lead Counsel for Defendant Melissa Salyer
   Adam G. Wasch, Esq.
   awasch@waschraines.com
   WASCH RAINES LLP
   2500 N. Military Trail, Suite 303
   Boca Raton, FL 33431
   Counsel for Defendants Johnnie Jemel Mainer-
   Smith and Bottom Line Tax Services, LLC

                                                           /s/ Lonnie L. Simpson
                                                                ATTORNEY



                                                  2
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 17 of 24




                      EXHIBIT C
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 18 of 24




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 1:19-cv-24539-FAM

   HAPPY TAX FRANCHISING, LLC et al.,

         Plaintiffs,

   v.

   JAMEY HILL et al.,

         Defendants.

               NOTICE OF SERVICE OF DEFENDANT JAMEY HILL’S FIRST
                 INTERROGATORIES TO PLAINTIFF MARIO COSTANZ

          Defendant Jamey Hill, by counsel and pursuant to Rules 26 and 33, Federal Rules of

   Civil Procedure, served his first interrogatories to the plaintiff Mario Costanz on June 25, 2020,

   to be answered, fully and completely, under oath on or before July 25, 2020.

                                   CERTIFICATE OF SERVICE

          I certify that on June 25, 2020, a copy of the foregoing Notice of Service of Defendant
   Jamey Hill’s First Interrogatories to Plaintiff Mario Costanz was served via e-mail to:
   Jeffrey M. Berman, Esq.                           Ellen M. McDowell, Esq.
   jeff@jmbermanlaw.com                              emcdowell@mcdowelllegal.com
   1722 Sheridan Street, No. 225                     McDOWELL LAW, PC
   Hollywood, FL 33020                               46 West Main Street
   Counsel for Plaintiffs                            Maple Shade, NJ 08052
                                                     Lead Counsel for Defendant Melissa Salyer
   Adam G. Wasch, Esq.
   awasch@waschraines.com
   WASCH RAINES LLP
   2500 N. Military Trail, Suite 303
   Boca Raton, FL 33431
   Counsel for Defendants Johnnie Jemel Mainer-
   Smith and Bottom Line Tax Services, LLC

                                                            /s/ Lonnie L. Simpson
                                                                 ATTORNEY
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 19 of 24




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 1:19-cv-24539-FAM

   HAPPY TAX FRANCHISING, LLC et al.,

         Plaintiffs,

   v.

   JAMEY HILL et al.,

         Defendants.

                DEFENDANT JAMEY HILL’S FIRST INTERROGATORIES TO
                           PLAINTIFF MARIO COSTANZ

          Defendant Jamey Hill, by counsel and pursuant to Rules 26 and 33, Federal Rules of

   Civil Procedure, propounds the following interrogatories on the plaintiff Mario Costanz to be

   answered fully and under oath on or before July 25, 2020.

                                       INTERROGATORIES

   Interrogatory No. 1:          State the name, address and telephone number of each individual
   likely to have discoverable information, together with the subjects of such information, that the
   plaintiff Mario Costanz may use to support his claims.

   ANSWER:




                                                  1
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 20 of 24




   Interrogatory No. 2:          Provide a computation of each category of damages claimed by the
   plaintiff Mario Costanz, and identify all documents and other evidentiary material on which each
   computation is based, including all materials bearing on the nature and extent of injuries Mario
   Costanz allegedly suffered.

   ANSWER:




                                                  2
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 21 of 24




                                            VERIFICATION

          I, Mario Costanz, certify under penalty of perjury that to the best of his knowledge,

   information and belief formed after a reasonable inquiry, that the foregoing answers to

   interrogatories are true, complete and accurate in all respects.

                                                           ___________________________________
                                                           MARIO COSTANZ
                                                           Address: ___________________________
                                                           E-mail address: ______________________
                                                           Telephone Number: __________________

   STATE OF _____________

   COUNTY OF ____________

          The foregoing answers to interrogatories were acknowledged before me on July _____,

   2020, by Mario Costanz, who is personally known to me or who has produced

   _______________ as identification, and who took an oath.


                                                         ____________________________________
                                                         NOTARY PUBLIC

                                                         Printed Name: ________________________

                                                         My commission expires:




                                                     3
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 22 of 24




                     EXHIBIT D
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 23 of 24




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO. 1:19-cv-24539-FAM

   HAPPY TAX FRANCHISING, LLC et al.,

          Plaintiffs,

   v.

   JAMEY HILL et al.,

          Defendants.

           DEFENDANT JAMEY HILL’S FIRST REQUEST FOR PRODUCTION OF
           DOCUMENTS AND INFORMATION TO PLAINTIFF MARIO COSTANZ

           Defendant Jamey Hill, by counsel and pursuant to Rules 26 and 34, Federal Rules of

   Civil Procedure, requests that the plaintiff Mario Costanz produce documents and information

   responsive to the following requests on July 25, 2020 at the offices of Shutts & Bowen, LLP,

   4301 West Boy Scout Boulevard, Suite 300, Tampa, FL 33607.

           Electronically stored information (“ESI”) is to be produced in native file format with

   metadata and imbedded data intact through a medium on which filenames comply with the

   Microsoft file-naming protocol, including the length of the file name and exclusion of the

   following characters: \ / : * ? “ < > | [ ] & $ , .

                                                  REQUESTS

           1.      A copy of all documents, ESI and tangible things that Mario Costanz has in his

   possession, custody, or control that he may use to support his claims.

           2.      A copy of all documents, ESI or other evidentiary material on which Mario

   Costanz bases any computation of damages, including materials bearing on the nature and the

   extent of injuries that Mario Costanz allegedly suffered.

           3.      All communications between Mario Costanz and any other person or entity that


                                                         1
Case 1:19-cv-24539-FAM Document 96 Entered on FLSD Docket 05/07/2021 Page 24 of 24




   mentions or otherwise refers to Jamey Hill from January 1, 2015 through December 31, 2019.

                                                        /s/ Lonnie L. Simpson
                                                        Lonnie L. Simpson, Esq., FBN 821871
                                                        lsimpson@shutts.com
                                                        SHUTTS & BOWEN LLP
                                                        4301 W. Boy Scout Blvd., Suite 300
                                                        Tampa, Florida 33607
                                                        Telephone: (813) 229-8900
                                                        Counsel for Defendant Jamey Hill

                                   CERTIFICATE OF SERVICE

          I certify that on June 25, 2020, a copy of the foregoing Defendant Jamey Hill’s First
   Request for Production of Documents and Information to Plaintiff Mario Costanz was served via
   e-mail to:
   Jeffrey M. Berman, Esq.                            Ellen M. McDowell, Esq.
   jeff@jmbermanlaw.com                               emcdowell@mcdowelllegal.com
   1722 Sheridan Street, No. 225                      McDOWELL LAW, PC
   Hollywood, FL 33020                                46 West Main Street
   Counsel for Plaintiffs                             Maple Shade, NJ 08052
                                                      Lead Counsel for Defendant Melissa Salyer
   Adam G. Wasch, Esq.
   awasch@waschraines.com
   WASCH RAINES LLP
   2500 N. Military Trail, Suite 303
   Boca Raton, FL 33431
   Counsel for Defendants Johnnie Jemel Mainer-
   Smith and Bottom Line Tax Services, LLC

                                                           /s/ Lonnie L. Simpson
                                                                ATTORNEY




                                                  2
